Citation Nr: 1817492	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection left trigeminal neuralgia, secondary to the temporomandibular joint dysfunction (TMJ).

2.  Entitlement to an increased rating in excess of 20 percent for TMJ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States from February 1973 to October 1974 and from January 1977 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 and May 2015 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an increased rating in excess of 20 percent for TMJ is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's left trigeminal neuralgia was caused by her service connected TMJ.


CONCLUSION OF LAW

The criteria for service connection for left trigeminal neuralgia are met.  
38 U.S.C. § 1101, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the Board is granting the Veteran's appeal there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.
Service Connection

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran contends that her left trigeminal neuralgia was caused by her TMJ.  Upon review, the Board finds that the evidence supports her contention.

The Veteran is service connected for TMJ and has a diagnosis of left trigeminal neuralgia as evidenced in a June 2017 VA treatment note.  The Board finds that the opinion submitted by Robert F. Berger D.D.S. in August 2010 is probative on the matter of a relationship between the Veteran's TMJ and her left trigeminal neuralgia.  This examiner's opinion concludes that the Veteran's left trigeminal neuralgia is certainly related to her TMJ.  The Board finds that this opinion is probative on the matter because the Veteran has treated the patient for over thirty years and thus has a particular close relationship with the Veteran's TMJ history.  Additionally, the examiner bases his opinion on a thorough explanation on the anatomical relationship between the Veteran's TMJ and left trigeminal neuralgia.  Considering the forgoing, the Board finds that service connection for left trigeminal neuralgia is warranted.


ORDER

Entitlement to left trigeminal neuralgia as secondary to TMJ is granted.


REMAND

The Veteran has claimed in her October 2017 Board hearing that since her last VA examination that her disability has worsened.  The Veteran's last VA examination, to determine the status of her TMJ, was in 2009.  As a result, and given the time that has transpired since her last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Columbia, South Carolina VAMC and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from June 2017 2013 to present should be collected.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished, schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's TMJ.  The electronic file (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  
 
3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.   







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


